Exhibit 10.1

 

SECOND AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This Second Amendment to Fifth Amended and Restated Credit Agreement (this
“Second Amendment”) is entered into as of the 21st day of June, 2012 (the
“Effective Date”), by and among GEOMET, INC., a Delaware corporation
(“Borrower”), BANK OF AMERICA, N.A., as Administrative Agent (“Administrative
Agent”), and the Banks party hereto.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Administrative Agent, the financial institutions party
thereto as Banks, and the other agents party thereto are parties to that certain
Fifth Amended and Restated Credit Agreement dated as of October 14, 2011 (as
amended, the “Credit Agreement”) (unless otherwise defined herein, all terms
used herein with their initial letter capitalized shall have the meaning given
such terms in the Credit Agreement); and

 

WHEREAS, pursuant to the Credit Agreement, Banks have made a revolving credit
loan to Borrower and provided certain other credit accommodations to Borrower;
and

 

WHEREAS, Borrower has requested that the Banks amend Section 4.5 of the Credit
Agreement to extend the period in which Borrower is required to deliver an
Election Notice; and

 

WHEREAS, the Administrative Agent and the Banks are willing to amend the Credit
Agreement as set forth herein on the terms and conditions set forth herein.

 

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower,
Administrative Agent and the Banks party hereto hereby agree as follows:

 

Section 1.               Amendments.  In reliance on the representations,
warranties, covenants and agreements contained in this Second Amendment, and
subject to the satisfaction of each condition precedent set forth in Section 2,
the Credit Agreement shall be amended effective as of the Effective Date in the
manner provided in this Section 1.

 

1.1           Additional Definitions.  Section 1.1 of the Credit Agreement is
hereby amended to add thereto in alphabetical order the following definitions
which shall read in full as follows:

 

“Second Amendment” means that certain Second Amendment to Fifth Amended and
Restated Credit Agreement dated as of June 21, 2012, among Borrower,
Administrative Agent and the Banks party thereto.

 

“Loan Papers” means this Agreement, the First Amendment, the Second Amendment,
the Notes, each Facility Guaranty now or hereafter executed, the Mortgages, each

 

--------------------------------------------------------------------------------


 

Borrower Pledge Agreement now or hereafter executed, each Subsidiary Pledge
Agreement now or hereafter executed, all other security agreements, deposit
account control agreements, and other collateral documents, now or hereafter
executed by any Credit Party to secure payment of the Obligations or any part
thereof, the Certificate of Effectiveness, the Letters of Credit and all other
certificates, documents or instruments delivered in connection with this
Agreement, as the foregoing may be amended from time to time.

 

1.2           Amendment to Section 4.5 of the Credit Agreement.  Section 4.5 of
the Credit Agreement is hereby amended by deleting the  phrase “within thirty
(30) days following notice” contained therein and replacing it with “on or
before July 31, 2012 for the notice delivered on June 8, 2012, and within thirty
(30) days following all other notices”.

 

Section 2.               Conditions Precedent to Second Amendment.  This Second
Amendment shall be effective as of the Effective Date when the following
conditions precedent have been satisfied:

 

2.1           Counterparts.  Administrative Agent shall have received
counterparts of this Second Amendment executed on behalf of Borrower,
Administrative Agent and the Required Banks.

 

2.2           Other Information.  Administrative Agent shall have received such
other information and documents as may be reasonably required by Administrative
Agent and its counsel.

 

Section 3.               Conditions Subsequent to Second Amendment.  On or prior
to June 22, 2012, or such later date to which the Administrative Agent may
agree, the Borrower and its Domestic Subsidiaries shall execute and deliver to
the Administrative Agent a security agreement granting to the Administrative
Agent a first priority security interest in substantially all personal property
of the Borrower and its Domestic Subsidiaries that can be perfected by the
filing of a UCC Financing Statement as security for the Obligations upon terms
and conditions satisfactory to the Administrative Agent, together with any other
collateral documents reasonably necessary to evidence or perfect the Liens
created or purported to be created by such security agreement or to otherwise
effect the purposes of such security agreement that may be requested by the
Administrative Agent.  The Borrower and its Domestic Subsidiaries shall provide
all information and take all actions necessary in cooperation with the
Administrative Agent to promptly pledge to the Administrative Agent as security
for the Obligations substantially all real property interests of the Borrower
and its Domestic Subsidiaries upon terms and conditions satisfactory to the
Administrative Agent.

 

Section 4.               Representations and Warranties of Borrower.  To induce
the Banks and Administrative Agent to enter into this Second Amendment, Borrower
hereby represents and warrants to Banks and Administrative Agent as follows:

 

2

--------------------------------------------------------------------------------


 

4.1           Reaffirm Existing Representations and Warranties.  Each
representation and warranty of Borrower contained in the Credit Agreement and
the other Loan Papers is true and correct on the date hereof and will be true
and correct after giving effect to the amendments set forth in Section 1 hereof.

 

4.2           Due Authorization; No Conflict.  The execution, delivery and
performance by Borrower of this Second Amendment are within Borrower’s corporate
powers, have been duly authorized by all necessary action, require no action by
or in respect of, or filing with, any governmental body, agency or official and
do not violate or constitute a default under any provision of applicable law or
any Material Agreement binding upon Borrower or any other Credit Party, or
result in the creation or imposition of any Lien upon any of the assets of
Borrower or any other Credit Party except Permitted Encumbrances.

 

4.3           Validity and Enforceability.  This Second Amendment constitutes
the valid and binding obligation of Borrower enforceable in accordance with its
terms, except as (a) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally, and (b) the
availability of equitable remedies may be limited by equitable principles of
general application.

 

4.4           No Default.  No Default or Event of Default shall have occurred
which is continuing.

 

Section 5.               Miscellaneous.

 

5.1           Reaffirmation of Loan Papers.  Any and all of the terms and
provisions of the Credit Agreement and the Loan Papers shall, except as amended
and modified hereby, remain in full force and effect.  The amendments
contemplated hereby shall not limit or impair any Liens securing the
Obligations, each of which are hereby ratified, affirmed and extended to secure
the Obligations as they may be increased pursuant hereto.

 

5.2           Parties in Interest.  All of the terms and provisions of this
Second Amendment shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns.

 

5.3           Legal Expenses.  Borrower hereby agrees to pay on demand all
reasonable fees and expenses of counsel to Administrative Agent incurred by
Administrative Agent in connection with the preparation, negotiation and
execution of this Second Amendment and all related documents.

 

5.4           Counterparts.  This Second Amendment may be executed in
counterparts, and all parties need not execute the same counterpart; however, no
party shall be bound by this Second Amendment until Borrower and Required Banks
have executed a counterpart.  Facsimiles or other electronic transmissions
(e.g., pdf) shall be effective as originals.

 

5.5           Complete Agreement.  THIS SECOND AMENDMENT, THE CREDIT AGREEMENT
AND THE OTHER LOAN PAPERS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF

 

3

--------------------------------------------------------------------------------


 

PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.

 

5.6           Headings.  The headings, captions and arrangements used in this
Second Amendment are, unless specified otherwise, for convenience only and shall
not be deemed to limit, amplify or modify the terms of this Second Amendment,
nor affect the meaning thereof.

 

5.7           Governing Law.  This Second Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York, other than
conflict of laws rules thereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective authorized officers on the date and year first
above written.

 

[Signature Pages to Follow]

 

4

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

 

GEOMET, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ William C. Rankin

 

Name:

William C. Rankin

 

Title:

President

 

[Signature Page]

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT/BANK:

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By:

/s/ John W. Woodiel III

 

 

John W. Woodiel III

 

 

Managing Director

 

 

 

BANK OF AMERICA, N.A.,

 

as a Bank

 

 

 

 

 

 

By:

/s/ John W. Woodiel III

 

 

John W. Woodiel III

 

 

Managing Director

 

[Signature Page]

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.

 

--------------------------------------------------------------------------------


 

 

BANKS:

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Edward Pak

 

Name:

Edward Pak

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Richard Hawthorne

 

Name:

Richard Hawthorne

 

Title:

Director

 

[Signature Page]

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.

 

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND

 

 

 

 

 

 

By:

/s/ Julia R. Franklin

 

Name:

Julia R. Franklin

 

Title:

Vice President

 

[Signature Page]

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Justin M. Alexander

 

Name:

Justin M. Alexander

 

Title:

Vice President

 

[Signature Page]

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

 

 

 

By:

/s/ David Balderash

 

Name:

David Balderash

 

Title:

Senior Vice President

 

[Signature Page]

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Michael Higgins

 

Name:

Michael Higgins

 

Title:

Vice President

 

[Signature Page]

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.

 

--------------------------------------------------------------------------------


 

The undersigned (i) consents and agrees to this Second Amendment, and (ii)
agrees that the Loan Papers to which it is a party (including, without
limitation, the Amended and Restated Facility Guaranty dated as of November 18,
2011) shall remain in full force and effect and shall continue to be the legal,
valid and binding obligation of the undersigned, enforceable against it in
accordance with its terms.

 

 

CONSENTED, ACKNOWLEDGED AND AGREED TO BY:

 

 

 

GEOMET GATHERING COMPANY, LLC,

 

an Alabama limited liability company

 

 

 

 

 

 

 

By:

/s/ William C. Rankin

 

Name:

William C. Rankin

 

Title:

President

 

 

 

 

 

 

 

GEOMET OPERATING COMPANY, INC.,

 

an Alabama corporation

 

 

 

 

 

 

 

By:

/s/ William C. Rankin

 

Name:

William C. Rankin

 

Title:

President

 

[Signature Page]

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.

 

--------------------------------------------------------------------------------